Citation Nr: 0924631	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-35 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's corpus of estate, or net worth, is 
excessive for the purpose of entitlement to payment of death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
January 1946.  He died on August [redacted], 2004.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Centerville, Tennessee, which denied the appellant's 
October 2004 claim.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2004.

2.  The appellant was married to the Veteran at the time of 
the Veteran's death.

3.  It is reasonable that some part of the corpus of estate, 
or net worth, of the surviving spouse be consumed for her 
maintenance.


CONCLUSION OF LAW

The requirements for entitlement to improved pension benefits 
are not met, based on the appellant's corpus of estate, or 
net worth.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.275 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A November 2004 letter, provided to the appellant before the 
January 2005 rating action and the September 2005 statement 
of the case satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since it informed the 
appellant of what evidence was needed to establish her claim, 
what VA would do and had done, and what evidence she should 
provide.  The letter also informed the appellant that it was 
her responsibility to help VA obtain all requested non-
government records necessary to support her claim.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The appellant's monthly expense 
report, medical expense report, and corpus of estate 
determination (list of assets) are of record.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A (2008).

Analysis

A surviving spouse of a Veteran of a period of war is 
entitled to receive VA pension, at a rate to be adjusted 
according to the amount of her income.  38 U.S.C.A. § 1541.  
Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 U.S.C.A. § 1521, 
1542; 38 C.F.R. § 3.23.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement, and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded under 
§ 3.272.  38 C.F.R. § 3.271(a).

Unreimbursed medical expenses will be excluded from the 
amount of an individual's annual income when such expenses 
are paid during the 12-month annualization period.  38 C.F.R. 
§ 3.272(g).

Unreimbursed expenses associated with the Veteran's last 
illnesses and burials paid during the calendar year following 
the death may be deducted from the 12-month annualization 
period in which they were paid, or from any 12-month 
annualization period which begins during the calendar year of 
death, whichever is to the claimant's advantage.  Otherwise, 
the expenses are deductible only for the 12-month 
annualization period in which the expenses were paid.  38 
C.F.R. § 3.272(h).

Pension will be denied or discontinued when the corpus of 
estate is such that under all the circumstances, including 
consideration of annual income, it is reasonable that some 
part of it be consumed for the surviving spouse's 
maintenance.  38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" are interchangeable, and mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d).

In the January 2005 corpus of estate determination, the RO 
found that the appellant had $85,000 in bank assets.  The 
appellant has not disputed this determination, nor claimed 
any inability to access these assets.

The corpus of estate determination also reasonably found that 
the appellant's life expectancy was 12 years (until 
approximately age 84), and that the appellant did not have 
any dependents.

The appellant listed her monthly expenses as food ($240); 
taxes ($30); clothing ($25); utilities, including cable and 
phone ($160); gas for heat ($50); gas for car ($20); 
insurance for car ($67); and insurance for home ($38); which 
together amount to $630 per month.  The appellant also listed 
her annual medical expenses as $3,478.20, which, when divided 
by the 12 months of the year, equates to $289.85 per month.  
Consequently, the appellant's monthly expenses are $630 plus 
$289.85, for total of $919.85 per month.

The appellant's income consists of Social Security payments 
of $789.60 per month, plus interest income of $120.33 per 
month (derived by dividing $1,444.00 by 12 months).  Thus, 
the appellant's total monthly income amounts to $909.93.

The appellant therefore has a monthly deficit of $9.92 per 
month, which was calculated by subtracting her monthly 
expenses ($919.85) from her monthly income ($909.93).

The Board finds that the Veteran's $85,000 in bank assets, 
divided by the appellant's life expectancy of 12 years, 
equates to $7083.33 per year, or $590.28 per month.  That 
$590.28 per month in bank assets covers the appellant's $9.92 
monthly deficit more than 59 times over.

Further, although it is possible that the appellant's 
expenses may deplete the financial resources that she now 
has, and this could occur in fewer than 12 years, such a 
situation does not appear likely given the appellant's 
current financial state.  The purpose of the VA pension 
program is to aid Veterans and their dependents who are 
unable to provide themselves with the basic necessities, and 
the appellant's financial resources, if fully exploited, are 
sufficient to meet her basic needs for seven-hundred and 
fourteen (714) years.  (Bank assets of $85,000, divided by a 
deficit of $9.92 per month, times 12 months per year, yields 
714 years.)  Thus, it is reasonable that some part of the 
corpus of the surviving spouse's estate, or net worth, be 
consumed for her maintenance.  38 C.F.R. § 3.274(c).  It is 
inconsistent with the intent of the VA pension program to 
allow a claimant to collect a pension while simultaneously 
retaining a sizeable estate, as is the case here.

The appellant contends in her January 2005 notice of 
disagreement that the denial of pension benefits should be 
overturned because her bank assets are in a joint account, 
and because her bank assets come from an inheritance.  The 
appellant's representative, in a December 2005 letter, cites 
38 C.F.R. § 3.272(f) as ostensibly supporting these 
contentions.  The appellant further contends that she is 
entitled to accrued amounts of medical expenses.

The Board notes that 38 C.F.R. § 3.272(f) applies to the 
calculation of income for the purpose of determining 
entitlement to improved pension.  As demonstrated by the 
calculations above, the appellant's bank assets of $85,000, 
which she notes were in a joint account prior to the 
Veteran's death, were not considered as part of her income; 
rather, they were considered as part of her corpus of estate, 
or net worth.  38 C.F.R. §§ 3.274(c); 3.275(b), (d).  
Moreover, neither 38 C.F.R. § 3.272(f) nor any other 
provision of law instructs VA to exclude in its calculation 
of the corpus of estate, or net worth, any bank assets that 
come from an inheritance.  Finally, the appellant has 
provided no reason why she is entitled to accrued amounts of 
medical expenses; as noted above, her ongoing monthly medical 
expenses have been taken into account in determining her 
monthly expenses, consistent with 38 C.F.R. § 3.275(d).

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, the Board 
finds that the RO was correct in concluding that the 
appellant's bank assets were high enough to preclude her from 
receiving pension benefits.

If the appellant's net worth becomes significantly smaller in 
the future, she should again file a claim for pension 
benefits along with documentation of her income and expenses.  
Since, however, for the reasons stated, she does not have 
sufficient financial limitations presently, the preponderance 
of the evidence is against her claim, and the benefit-of-the-
doubt doctrine can not be applied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Eligibility for pension benefits as a surviving spouse is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


